Citation Nr: 1000565	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  00-22 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for depression, to 
include as due to service-connected disorders.

2.  Entitlement to service connection for residuals of a 
fractured right femur.



REPRESENTATION

Appellant represented by:	Amber Morgan, Esq.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO) and Board remand.  

By a November 3, 2005 decision, the Board denied the 
Veteran's claims to reopen the issue of entitlement to 
service connection for residuals of a fractured right femur 
and for entitlement to service connection for depression.  
The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  Based on an October 
2007 Memorandum Decision, the Court vacated and remanded this 
appeal for further development.

The issue of entitlement to service connection for residuals 
of a fractured right femur is addressed in the remand portion 
of the decision below, and is remanded to the Department of 
Veterans Affairs Regional Office in North Little Rock, 
Arkansas.


FINDING OF FACT

The evidence of record demonstrates that depression is 
related to active duty service.


CONCLUSION OF LAW

Depression was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Without deciding whether the notice and 
development requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issue 
of entitlement to service connection for depression.  This is 
so because the Board is taking action favorable to the 
Veteran by granting this claim.  As such, this decision poses 
no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran is seeking service connection for depression, 
also claimed as secondary to his service-connected tinnitus 
and left ear hearing loss.  In numerous statements the 
Veteran reported that his depressive symptoms began during 
service.  He also alleged that his depression was the result 
of his service-connected tinnitus or left ear hearing loss.

By a July 1999 rating decision, the RO granted service 
connection for tinnitus and granted a 10 percent evaluation, 
effective January 5, 1999.  By that same rating decision, the 
RO granted service connection for left ear hearing loss and 
granted a noncompensable evaluation, effective January 5, 
1999.

The Veteran's service treatment records reveal one complaint 
of depression during service.  A February 1982 examination 
report reveals that the Veteran's psychiatric status was 
normal.  In a report of medical history, completed at that 
time, the Veteran denied a history of frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, and nervous trouble of any sort.  The Veteran was 
enrolled in alcohol rehabilitation in June 1983.  An undated 
report of mental status evaluation reveals that the Veteran's 
behavior was normal, he was fully alert and fully oriented, 
his mood or affect was unremarkable, his thinking process was 
clear, his thought content was normal, and his memory was 
good.  The physician reported that the Veteran had the mental 
capacity to understand and participate in proceedings, was 
mentally responsible, and met the retention requirements of 
Chapter 3.  An August 1983 Chapter examination noted the 
Veteran's psychiatric status to be normal.  However, in a 
report of medical history, completed at that time, the 
Veteran reported frequent trouble sleeping, depression and 
excessive worry, and loss or memory or amnesia.  

An undated service personnel record reflects that the Veteran 
received a court martial for having been absent without leave 
and for disobeying an order.  The Veteran spoke about 
discharge instead of rehabilitation, noting that 
rehabilitation had previously failed.  The record reveals 
that the Veteran had a history of poor performance and 
lacking motivation, and that he could not recover and become 
a functional soldier.  The record concluded that "chapter 
action" would be initiated immediately.

Social Security Administration records reflect that the 
Veteran was found to be disabled on the basis of organic 
mental disorders, affective disorders, and substance 
addiction disorders.

VA treatment records from August 2000 through October 2008 
reveal complaints of and treatment for various psychiatric 
disorders, including depression.  The treatment records also 
reveal that the Veteran attended group therapy and 
participated in a homeless veteran program, substance abuse 
rehabilitation, and vocational rehabilitation.  An August 
2000 treatment record notes the Veteran's complaints of 
substance abuse and depression or mania.  Other August 2000 
records reveals diagnoses of depression, major depression, 
alcohol abuse, cocaine abuse, and nicotine dependence.  A 
September 2000 treatment record indicates a history of major 
depressive disorder.  From September 2000 through October 
2000, the Veteran was admitted to a domiciliary with 
diagnoses of major depressive disorder, poly-substance abuse, 
and chronic right thigh pain.  From October 2000 through 
November 2000, the Veteran participated in substance abuse 
rehabilitation, and maintained diagnoses of alcohol 
dependence and cocaine dependence.  The Veteran participated 
in a domiciliary rehabilitation program from November 2000 
through March 2001.  Treatment records reflect diagnoses of 
major depressive disorder, cocaine dependence, alcohol 
dependence, and nicotine dependence.  A December 2000 
treatment record notes the Veteran's complaints of auditory 
and visual hallucinations and paranoia.  The diagnoses were 
dysthymic disorder, schizotypal personality disorder, cocaine 
dependence, and alcohol dependence.  In January 2001, the 
Veteran reported a history of depression, personality 
disorder, substance abuse, and homelessness.  Another January 
2001 treatment record reflects that a depression screen was 
positive.  The diagnoses were major depressive disorder, 
cocaine dependence, alcohol dependence, and nicotine 
dependence.  In February 2001, the Veteran reported a history 
of substance abuse since the age of 15.  A March 2001 
depression screen was positive, and the diagnoses were major 
depressive disorder, cocaine dependence, alcohol dependence, 
and nicotine dependence.  The Veteran participated in a 
Transitional Residence Program from March 2001 through July 
2001.  Treatment records note diagnoses of manic depressive 
disorder, cocaine dependence, and alcohol dependence.

A January 2002 treatment record notes a diagnosis of 
depression, and a depression screen was positive.  Another 
January 2002 treatment record reflects the Veteran's 
complaints of depression, fleeting suicidal thoughts, 
anxiety, poor sleep, nightmares, low self esteem, poor 
concentration, limited energy, helplessness and hopelessness, 
visual hallucinations, and paranoia.  The diagnoses were 
substance induced mood disorder, cocaine abuse, and alcohol 
dependence.  A February 2002 treatment record reveals the 
Veteran's complaints of difficulty sleeping and some paranoid 
feelings.  The diagnosis was depression not otherwise 
specified.  Another February 2002 treatment record notes the 
Veteran's complaints of low self esteem, mood swings, 
negative thinking, depression, a history of suicide attempts, 
and a history of alcohol and substance abuse.  The diagnosis 
was depression, not otherwise specified.  In November 2002, 
the Veteran complained of homelessness, unemployment, 
substance abuse, and depression.  A February 2004 treatment 
record reflects a diagnosis of depression and a history of 
bipolar disorder.  A March 2006 treatment record reflects 
diagnoses of cocaine dependence, alcohol dependence, nicotine 
dependence, cannabis dependence, substance-induced mood 
disorder, and rule out adjustment disorder.  Treatment 
records from 2007 reflect diagnoses of depressive disorder, 
not otherwise specified; generalized anxiety disorder; 
anxiety and confusion; alcohol dependence; cocaine 
dependence; cannabis dependence; nicotine dependence; and 
substance-induced mood disorder.  A September 2008 discharge 
summary reveals diagnoses of substance abuse mood disorder, 
alcohol dependence, and cocaine abuse.

A May 2001 private psychiatric evaluation report by D.H., 
M.D. notes the Veteran's complaints of being constantly 
depressed.  The physician reported that the Veteran had a 
longstanding drug problem involving alcohol and cocaine.  The 
Veteran endorsed depression, auditory and visual 
hallucinations, sleep disturbance, occasional suicidal 
ideation, and paranoia.  He noted that he made a suicide 
attempt when in service, but that he could not remember the 
means by which he tried it.  Mental status examination 
revealed the Veteran to be fully oriented, but not alert.  He 
stumbled through most of the interview.  He reported that he 
heard voices and had visions, and that he felt paranoid from 
time to time.  Memory was poor for both remote and recent 
events.  Judgment and insight were very limited.  The 
diagnoses were major depression, characterized by chronic 
depressive affect, poor sleep, and some suicidal ideation; 
and substance-induced persisting dementia, characterized by 
severe memory impairment, inability to concentrate, 
difficulty carrying out tasks.

In August 2003, the Veteran underwent a VA mental disorders 
examination.  His claims file was not available for review at 
the time of the examination.  The Veteran complained of 
feeling disappointed and moderately depressed.  He noted a 
history of incarceration, substance abuse, and being 
institutionalized.  He stated that he gained 50 pounds in the 
prior 6 months and that he had difficulty sleeping, 
dimunition in libido, and occasional suicidal and homicidal 
ideation.  Mental status examination revealed the Veteran to 
have an euthymic mood and affect appropriate to content.  
There was no significant anxiety or dysphoria noted, and the 
Veteran was "quite affable."  Speech was normal, thought 
processes were normal, and memory was normal.  The Veteran 
was fully oriented, and he did not report hallucinations or 
delusions.  Insight and judgment were adequate.  The 
diagnosis was depressive disorder, not otherwise specified.  
After conducting an examination of the Veteran, but not 
reviewing the Veteran's claims file, the VA examiner 
concluded that he did "not find any evidence that the 
veteran has had a psychological diability [sic] secondary to 
his hearing loss."

The Veteran submitted medical treatise information in support 
of his claim.  Specifically, he submitted one article on 
tinnitus which indicates that tinnitus "may be associated 
with psy-chological distress, and particularly, with 
depression and anxiety."  He also submitted an article 
regarding the impact of chronic tinnitus on demanding 
cognitive tasks.

An October 2005 private medical treatment letter indicates 
that the Veteran "does appear to have a mental illness that 
does require long term treatment and monitoring" and that 
the Veteran "verbalized his belief that his tinnitus has 
caused the development of his mental illness."

An undated letter from R.L., M.D., a VA physician, reflects 
that the Veteran "clearly has a diagnosis of Major 
Depression Disorder" and that a clear "causalty" could not 
be provided for the diagnosis, but that the Veteran's 
"significant hearing disorder of Tinnitus has been an 
aggravating co-occurring disorder making depression symptoms 
more difficult to treat . . . ." and that "[i]n that 
context, the two disorders are related."

In January 2007, the Veteran underwent a private 
psychological evaluation by J.M., Ph.D.  The Veteran 
complained of anxiety, depression, hearing loss, tinnitus, 
and organic brain syndrome.  He noted difficulty sleeping due 
to worry and that he was chronically upset about the constant 
ringing in his ears.  He also reported intense mood swings, 
fair energy, and variable appetite.  He noted many instances 
of feeling suicidal with a history of some attempts and a 
history of substance abuse.  The Veteran was administered the 
Dementia Rating Scale - 2.  His performance was reported as 
poor which confirmed cognitive limitations.  The physician 
reported that his scores were only slightly higher than those 
associated with dementia.  The Veteran also completed the 
Beck Depression Scale, and his score indicated a marked 
depressive state.  The diagnoses were anxiety disorder, not 
otherwise specified; depressive disorder, not otherwise 
specified; rule out bipolar disorder; cognitive disorder, not 
otherwise specified; and rule out mild mental retardation.

In a February 2007 letter, J.M., RNP reported that she 
received numerous telephone calls from the Veteran 
complaining about the ringing in his ears and that he has 
reported that he could not sleep due to the ringing in his 
ears.  J.M. stated that "typical behavior for chronic 
tinnitus is depression, insomnia, anxiety and mood swings" 
and that the Veteran has "many if not all of the symptoms."  
J.M. further reported that "[r]esearch has also shown that 
depression can lead to signs of dementia" and that the 
Veteran "has obvious signs and symptoms of dementia due to 
the inadequate treatment of tinnitus."  However, J.M. 
qualified her opinion, noting that she was "not an expert in 
this field . . . ."

In a June 2007 lay statement, M.B. reported that the 
Veteran's psychological and emotional problems were secondary 
to and a direct result of his hearing loss and tinnitus.  The 
remainder of the statement speaks to the severity of the 
Veteran's psychological problems.

In an August 2007 letter, I.K., M.D., a VA physician, 
reflects a diagnosis of major depressive disorder and notes 
that the Veteran was treated with antidepressant and sleep 
medication.  Dr. I.K. noted that one of the Veteran's "main 
medical problems is . . . tinnitus" and that "[a]t least a 
portion of [the Veteran's] psychiatric difficulties appear to 
be directly attributable to the tinnitus."  Dr. I.K. further 
reported that the tinnitus "has caused him to have 
difficulties with insomnia, anxiety, depression and 
irritability."  Dr. I.K. concluded that it was "unclear how 
much of his emotional difficulties are secondary to the 
tinnitus, but . . . a large portion certainly would be 
directly attributable to this physical condition."  In a 
March 2008 letter, Dr. I.K. stated that "the tinnitus may at 
least be a part of the etiology of [the Veteran's] depressive 
symptoms."

In June 2009, the Veteran underwent a VA mental disorders 
examination.  The report notes the Veteran's complaints of 
depression and isolation, and that he was marginally 
functioning.  He also noted daily lack of interest, depressed 
mood, insomnia, poor appetite, feeling like a failure, no 
spirit, poor concentration, feeling slowed down, and thinking 
he would be better off dead.  He indicated that he would not 
kill himself.  Mental status examination revealed the Veteran 
to be appropriately dressed with disheveled clothes and poor 
hygiene.  Psychomotor activity was lethargic, speech was slow 
and mumbled, mood was depressed, and affect was normal.  The 
Veteran was easily distracted with a short attention span.  
He was fully oriented, and his thought process and thought 
content were unremarkable except for suicidal ideation.  The 
Veteran denied delusions and hallucinations.  Judgment, 
insight, and memory were normal.  The diagnoses were 
recurrent major depression, cocaine dependence in remission, 
and alcohol dependence in remission.  After reviewing the 
Veteran's claims file and conducting an interview of the 
Veteran, the VA examiner concluded that "it is at least as 
likely as not that some portion of his depressive illness was 
caused by or a result of his military service."  The VA 
examiner also noted that he could not "resolve the issue of 
whether his depression was due to or aggravated by his 
service connected left ear hearing loss or tinnitus without 
resorting to mere speculation."

The Board finds that the competent evidence of record 
supports a finding of service connection for depression.  
There are current diagnoses of depression of record.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  In addition, the 
Veteran's service treatment records reflect a complaint of 
depression during service.  See Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury).

Moreover, the only medical opinion of record addressing the 
issue of whether the Veteran's depression is directly related 
to service is the June 2009 VA opinion, which concluded that 
"it is at least as likely as not that some portion of his 
depressive illness was caused by or a result of his military 
service."  Although the August 2003 VA examiner found that 
the Veteran's depression was not related to his hearing loss, 
the VA examiner did not provide an opinion as to whether the 
Veteran's depression was directly related to service.  In 
this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board may 
not base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Accordingly, as the only medical evidence of record 
speaking to the relationship between the Veteran's current 
depression and his active duty service indicates that his 
depression is related to service, service connection for 
depression is warranted.

Thus, as the evidence reveals a complaint of depression 
during service, a current diagnosis of depression, and a 
medical nexus opinion that the Veteran's depression is 
related to service, service connection for depression is 
warranted.


ORDER

Service connection for depression is granted.


REMAND

As noted in the Board's April 2008 remand, the Veteran's 
original claim for entitlement to service connection for 
residuals of a fractured right femur was denied by a December 
1984 rating decision.  The December 1984 rating decision was 
sent to the Veteran at a Bayland Street address in Houston, 
Texas.  The record reflects that the Veteran's October 1983 
claim for listed a Plum Creek address in Houston, Texas as 
his then-current address.  Although there is one computer 
printout in the Veteran's claims file noting a Bayland Street 
address, there is no correspondence from the Veteran or his 
representative indicating that the Veteran resided at a 
Bayland Street address.  The Veteran now claims that he has 
never lived at the Bayland Street address, that he did not 
receive notice of the December 1984 rating decision, and that 
his claim for service connection for residuals of a fractured 
right femur should be treated as a claim for service 
connection and not as a claim to reopen a previously denied 
claim. 

In its April 2008 remand, the Board directed the RO to 
conduct factual development to determine whether the Bayland 
Street address that the December 1984 rating decision was 
sent to could be shown to have been the Veteran's address of 
record at the time that the December 1984 rating decision was 
mailed to him.  The remand further instructed that, if the 
Bayland Street address could not be shown to have been the 
Veteran's address of record at that time, the RO must send 
the Veteran a revised and proper VCAA notice and readjudicate 
the Veteran's claim on the merits with consideration of all 
of the evidence of record.

Although the RO conducted factual development, including two 
internet searches of a "DebtorDiscovery" website, the RO 
was unable to produce any evidence whatsoever that the 
Veteran lived at the Bayland Street address in December 1984, 
or that he ever lived at the Bayland Street address.  As the 
RO was unable to show that the Veteran's address of record at 
the time of the December 1984 rating decision was the Bayland 
Street address, the Veteran's claim is, in fact, an original 
claim for service connection for residuals of a fractured 
right femur and not a claim to reopen the issue of service 
connection for residuals of a fractured right femur.  
However, the RO did not send the Veteran a revised and proper 
VCAA notice and readjudicate his claim for entitlement to 
service connection for residuals of a fractured right femur 
on the merits with consideration of all of the evidence of 
record.  Indeed, the August 2009 supplemental statement of 
the case reflects that the RO again concluded that new and 
material evidence had not been submitted to reopen the 
Veteran's claim of entitlement to service connection for 
residuals of a right femur disorder, despite the Board's 
April 2008 remand instructions.

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, as the RO did not send the Veteran revised and 
proper VCAA notice and adjudicate his claim of entitlement to 
service connection for residuals of a fractured right femur 
on the merits with consideration of all of the evidence of 
record in compliance with the April 2008 Board remand, a 
remand is again required for full compliance.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the 
Veteran of what information or evidence is 
needed in order to substantiate his claim 
for entitlement to service connection for 
residuals of a fractured right femur, and 
it must assist the Veteran by making 
reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  The RO 
must also provide notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  As the RO has been unable to produce 
evidence showing that the Bayland Street 
address was the Veteran's address of 
record at the time of the December 1984 
rating decision, the RO must readjudicate 
the Veteran's claim for entitlement to 
service connection for residuals of a 
fractured right femur on the merits, 
considering all of the evidence currently 
of record.  If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


